[Cite as State v. Duff, 2015-Ohio-3748.]


                IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :
                                               :
         Plaintiff-Appellee                    :
                                               :     JUDGMENT ENTRY
-vs-                                           :
                                               :
JAMES DUFF                                     :     CASE NO. 15-CA-23
                                               :
         Defendant-Appellant                   :     FILED: 9/14/15




         This matter is before this Court upon a concession of error filed by appellee, the

State of Ohio.

         Appellant filed an appeal and assigned one error: "The trial court erred in

accepting Appellant's guilty plea to the offense of speeding by not fully complying with

Ohio Traffic Rule 8(D)."

         Appellee concedes that the assignment of error should be sustained, stating

"[a]fter reviewing the case law, documentation and a video of the arraignment, the

colloquy between the Defendant and Judge was insufficient to comply with Traffic Rule

8(D)".

         Based upon appellee's concession, we hereby grant the assignment of error,

reverse the trial court's judgment, and remand the matter to the trial court for further

proceedings.
Costs taxed to appellee.

SO ORDERED.




                           ──────────────────────────────
                           HON. JOHN W. WISE



                           ──────────────────────────────
                           HON. WILLIAM B. HOFFMAN



                           ──────────────────────────────
                           HON. SHEILA G. FARMER